DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 9/3/2020 has been fully considered and is attached hereto.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 recites, “the other portion” which lacks antecedent basis.  It appears it should be changed to read, “another portion”.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulkarni et al. (US 2018/0066663 – hereinafter, “Kulkarni”).
With respect to claim 1, Kulkarni teaches (In Fig 3) a heat dissipation system for a network equipment power supply, comprising: a first heat dissipation device having a liquid inlet (Fig 3, “liquid inlet”), a liquid outlet (Fig 3, “liquid outlet”), and a liquid- cooling pipe (322) between the liquid inlet and the liquid outlet, wherein liquid-cooling medium flows inside the liquid-cooling pipe and takes away heat generated by components (334a, 336a, 334b, 336b) arranged around the liquid-cooling pipe (¶ 0033-0036); and a second heat dissipation device having an air inlet (Fig 3, near fans 338a-338c), an air outlet (Fig 3, near lines 330a, 330b), and an air-cooling channel (Channel in a line from fan 338c through memory 340 to the outlet) between the air inlet and the air outlet (See Fig 3), wherein airflow passes through the air-cooling channel and takes away heat generated by components (340) arranged around the air-cooling channel (¶ 0035).
With respect to claim 18, Kulkarni further teaches that the liquid inlet and the liquid outlet are arranged on same side of the first heat dissipation device (See Fig 3 which shows the liquid inlet and outlet arranged on the same side).
Claims 1, 9, 14-15, 17, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2006/0227504 – hereinafter, “Chen”).
With respect to claim 1, Chen teaches (In Figs 1-3) a heat dissipation system for a network equipment power supply (1), comprising: a first heat dissipation device having a liquid inlet (Inlet of 203 at 201), a liquid outlet (Outlet of 203 at 201), and a liquid-cooling pipe (203) between the liquid inlet and the liquid outlet, wherein liquid-cooling medium flows inside the liquid-cooling pipe and takes away heat generated by components (Components 12 closest to fan 111) arranged around the liquid-cooling pipe (¶ 0028); and a second heat dissipation device having an air inlet (13’), an air outlet (Not disclosed, but portions where air exits the casing 11), and an air-cooling channel (Channel within 11) between the air inlet and the air outlet, wherein airflow passes through the air-cooling channel and takes away heat generated by components (12 furthest from the fan 13) arranged around the air-cooling channel (¶ 0027, wherein while Chen does not explicitly disclose the presence of an air outlet and where that outlet would be within the casing 11, an outlet must be present and airflow must flow from the inlet, through a channel, over the components 12, and out of an outlet in order for the fan to cool the components in the way described in ¶ 0027). 
With respect to claim 9, Chen further teaches that the liquid-cooling pipe (203) is arranged outside the network equipment power supply (1, See Fig 1).
With respect to claim 14, Chen further teaches that the airflow comes from a fan of the network equipment power supply (See Fig 2).
With respect to claim 15, Chen further teaches that the fan (13) of the network equipment power supply is arranged within a housing (11) of the network equipment 
With respect to claim 17, Chen further teaches that the network equipment power supply is suitable for a server or a data center (¶ 0026).
With respect to claim 20, Chen further teaches a network equipment power supply (1), comprising the heat dissipation system according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6, 8 are rejected under 35 U.S.C. 103 as being obvious over Chen in view of Kulkarni.

With respect to claim 3, Kulkarni further teaches that the liquid-cooling pipe is a straight liquid-cooling pipe, or a bending liquid-cooling pipe (See Fig 3), or a multidirectional liquid-cooling pipe having a plurality of furcation branches (See Fig 3).
With respect to claim 4, Chen as modified by Kulkarni teaches the limitations of claim 3 as per above but fails to specifically teach or suggest a straight liquid cooling pipe arranged in the middle of a housing of the power supply.  However it has been held that mere re-arrangement of parts is obvious1.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to re-arrange the cooling pipe to be in a straight line in the middle of the housing (11) of Chen since doing so would reduce the amount of piping you need within the housing.
With respect to claim 5, Kulkarni further teaches that at least one portion of the liquid-cooling pipe is adjacent or attached to one side of an inner wall of a housing (See 
With respect to claim 6, Kulkarni further teaches that the multidirectional liquid-cooling pipe has a single liquid inlet and a single liquid outlet (See Fig 3, “liquid inlet” “liquid outlet”), and the plurality of furcation branches share the single liquid inlet and the single liquid outlet (See Fig 3 which shows only one inlet and one outlet an multiple branches between the inlet and outlet, wherein a branch can be a segment of the pipe between components, for example).
With respect to claim 8, Kulkarni further teaches that the components (334a, 336a, 334b, 336b) arranged around the liquid-cooling pipe (322) are in direct contact with the liquid-cooling pipe, or thermally coupled to the liquid-cooling pipe through a heat conducting member (¶ 0034).

Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Chen in view of Kulkarni and further in view of Nagashima et al. (US 6,519,146 – hereinafter, “Nagashima”).
With respect to claim 7, Chen as modified by Kulkarni teaches the limitations of claim 2 as per above but fails to specifically teach or suggest the limitations of claim 7.  Nagashima, however, teaches (In Fig 13) the conventionality of attaching a liquid cooling pipe (6) to an inner wall of a housing (Col. 8, ll. 52-60).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Nagashima with that of Chen as modified by Kulkarni, such that the pipe has a first part attached to an inner wall of the housing, as taught by 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being obvious over Chen in view of Cutts et al. (US 5,954,823 – hereinafter, “Cutts”).
With respect to claim 12, Chen teaches the limitations of claim 9 as per above and further teaches that the liquid-cooling pipe (203) is arranged in a network equipment cabinet (Cabinet of system 2, see Fig 1), and the network equipment power supply (1) is mounted in the network equipment cabinet (See Fig 1), and outside of a housing of the network equipment power supply is thermally coupled to the liquid-cooling pipe after insertion (See Fig 1, the outside of the power supply becomes thermally coupled to the pipe (203) to provide cooling to the power supply).  Chen fails to specifically teach or suggest that the power supply is insert mounted.  Cutts, however, teaches the conventionality of having insert mounted power supplies (36, Col. 2, ll. 14-17).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Cutts with that of Chen, such that the power supply of Chen is insert mounted, as taught by Cutts, since doing so would allow a technician to remove the power supply of Chen to affix repairs. 
With respect to claim 13, Chen teaches the limitations of claim 1 as per above but fails to specifically teach or suggest that the airflow comes from a fan of a network equipment cabinet.  Cutts, however, teaches (In Figs 1a, 3) a network equipment cabinet (10) which includes fans (38) used to cool power supplies (36).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively 

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being obvious over Kulkarni.
With respect to claim 16, Kulkarni teaches the limitations of claim 1 as per above but fails to specifically teach or suggest the use of quick connectors on the inlet and outlet.  The Examiner hereby takes Official Notice of the conventionality of using quick connectors on inlets and outlets in a component cooling scheme.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide quick connectors on the inlet and outlet of Kulkarni since doing so would allow for a user to quickly and easily disconnect the apparatus of Kulkarni from the CDU (331).
With respect to claim 19, Kulkarni teaches the limitations of claim 1 as per above but fails to specifically teach or suggest that the inlet and outlet are arranged on different sides of the heat dissipation device.  However it has been held that mere re-arrangement of parts is obvious2.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to re-arrange the inlet and outlet to 

Claims 10-11 are rejected under 35 U.S.C. 103 as being obvious over Chen.
With respect to claim 10, Chen teaches the limitations of claim 9 as per above and further teaches that the pipe is thermally coupled to a top of a housing of the network equipment power supply (See Fig 6) but fails to specifically teach or suggest that the liquid-cooling pipe is a straight pipe.  However it has been held that mere re-arrangement of parts is obvious3.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to re-arrange the pipe to be a straight pipe above the casing (11) since doing so would reduce the amount of pipe needed to connect the two heat dissipating components (15).
With respect to claim 11, Chen further teaches that the housing (11) of the network equipment power supply has a heat conducting member (14), and the components (12) arranged around the liquid-cooling pipe (203) are attached to the housing via the heat conducting member (14 attaches 12 to 11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,955,883 which teaches power supply dry disconnect liquid cooling
US 10,791,655 which teaches routing a cooling member along a board

US 9,019,705 which teaches a server system and server thereof
US 2021/0100137 which teaches an open and closed flow air/coolant hybrid system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201.  The examiner can normally be reached on M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ZACHARY PAPE/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
        2 In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
        3 In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)